Title: To Thomas Jefferson from Albert Gallatin, [21 May 1801]
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  [21 May 1801]
               
               I enclose the two letters I mentioned this morning, and two more recd. from my personal friends by this day’s post. That from Davis himself excepted, the others you will easily perceive were intended only for my perusal. As to Davis himself, supposing a vacancy to take place, I know not a man likely to make a better officer. The only objection is that he has not heretofore moved in a very elevated sphere. Yet, even in that point of view, he is more respectable than some who hold similar appointments—
               But this is not intended to press in any manner either his appointment or a removal of Rogers—only to lay the whole subject, so far as my personal knowledge goes, before you—
               
                  A. G.
               
            